DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Supplemental Amendments and Arguments/Remarks filed on 05/23/2022.
Claims 1, 11, 13, 19, and 21 have been amended and claims 9, 10, 15, and 22 have been canceled according to Amendments filed on 05/23/2022. 
Claims 1-8, 11-14, 16-21, and 23 are presented for examination.

Allowable Subject Matter
Claims 1-8, 11-14, 16-21, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1-23 were rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement in a Final Rejection filed on 01/28/2022:
The Applicant has provided Arguments/Amendments, filed on 03/28/2022, in which the Applicant asserts “In view of the above, the Specification describes that the database 103/203 records a history of biometric information (e.g., amount of sleep a client received) and the receptivity information (e.g., number of click-throughs) for each of a plurality of internet advertisements. A graph for example may be established, where the X-axis represents the amount of sleep (i.e., number of hours of sleep received, for example 6, 7, 8, etc.) and the Y-axis represents how many times the client clicks on a particular internet advertisement for the instances when the client received 6hrs, 7hrs, 8hrs etc. of sleep the night before. From the above passages of the Specification, a person of ordinary skill in the art would recognize and appreciate that the graph may show as an example: in 7 previous instances when the client received 6 hrs of sleep, the client clicked on internet advertisement “A” for 3 of the instances whereas the client clicked on internet advertisement “B” for 6 of the instances, and further in 10 previous instances when the client received 7 hrs of sleep, the client clicked on internet advertisement “A’ for 7 of the instances whereas the client clicked on internet advertisement “B” for 5 of the instances. A receptivity probability for internet advertisement “A’ is 43% (3/7 *100) and 70% (7/10 *100) for 6 hrs and 7 hrs of sleep, respectively. A receptivity probability for internet advertisement “B” is 86% (6/7 * 100) and 50% (5/10 *100) for 6hrs and 7hrs of sleep, respectively. Accordingly, the processor calculates or determines the receptivity probability for each of internet advertisements “A” and “B” based on the customized marketing data by using current biometric state (e.g., smart watch detecting client slept for 6 hrs the night before).” 
The Examiner would also like to note that the claims, according to Supplemental amendments filed on 05/23/2022, recite – “identifying a receptivity probability for each of the plurality of electronic advertisements based on the customized marketing data by using current biometric state of the client.” Such an amendment absolves the claims of the written description requirement and the disclosure above shows that the inventor had possession of the feature; “identifying a receptivity probability for each of the plurality of electronic advertisements.” Therefore, claims 1-8, 11-14, 16-21, and 23 overcome the 35 U.S.C. § 112(a) rejection.

Claims 1-23 were rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claims are directed to a judicial exception (i.e. abstract idea) in a Final Rejection filed on 01/28/2022. 
The Applicant has provided Arguments/Amendments, filed on 05/23/2022, in which the Applicant asserts “Applicant respectfully disagrees. However, in the interest of advancing prosecution, independent claims 1, 13, 19, and 21 in a manner as suggested by the Examiner in the Advisory Action. In particular, claims 1, 13, 19, and 21 have been amended to include the subject matter of claims 9, 10, and 22, and thus variously recite: “wherein the biometric information received by the database includes an amount of sleep that the client received the night before, and wherein the processor maps the receptivity information of the following day to a sleep parameter of the night before; and wherein prior to the database receiving the biometric information and receiving the receptivity information, the processor is configured to: prompt the client to opt-in to receive customized advertising; in response to the client accepting to receive customized advertising, detect the at least one biometric device in proximity to the client electronic device; and receive client input which indicates that the at least one biometric device belongs to or is associated with the client.” Such recitation specifies additional elements that integrate the alleged abstract idea into a practical application.”
The Examiner would also like to note that the claims, according to Supplemental amendments filed on 05/23/2022, recite – “wherein the biometric information received by the database includes an amount of sleep that the client received the night before, and wherein the processor maps the receptivity information of the following day to a sleep parameter of the night before; and wherein prior to the database receiving the biometric information and receiving the receptivity information, the processor is configured to: prompt the client to opt-in to receive customized advertising; in response to the client accepting to receive customized advertising, detect the at least one biometric device in proximity to the client electronic device; and receive client input which indicates that the at least one biometric device belongs to or is associated with the client.” These limitations that integrate the claims into a practical application because the limitations provide “Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)” and they are “Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo” (i.e. detecting biometric devices in proximity to the client in response to the client opting-in to receive customer advertising, wherein the customized advertising is customized according to the client’s sleep pattern which is communicated via a separate database). Therefore, claims  1-8, 11-14, 16-21, and 23 overcome the 35 U.S.C. § 101 rejection. 

Claims 1-7, 9, 11-17, 19-21, and 23 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication 2014/0323817 to Kaliouby in view of U.S. Publication 2016/0012292 to Perna; with claims 8, 10, 18, and 22 being indicated as allowable in a Final Rejection filed on 01/28/2022. 
The Applicant has provided Arguments/Amendments, filed on 05/23/2022, in which the Applicant asserts “Kaliouby relates generally to analysis of mental states and more particularly to generating an emotional profile based upon analysis of mental states. (¶ [0002].) Kaliouby describes a computer implemented method for mental state analysis comprising: obtaining mental state data from an individual; analyzing the mental state data to produce mental state information; correlating the mental state information of the individual with mental state information from a plurality of people; and categorizing the individual with others from the plurality of people based on the correlating. (¶ [0005].) However, nowhere does Kaliouby suggest that a processor maps biometric information and receptivity information based on time, that the biometric information received by a database includes an amount of sleep that the client received the night before, and that the processor maps the receptivity information of the following day to a sleep parameter of the night before…Perna relates to an iris biometric recognition module for capturing images of an iris of an eye. (abstract.) The Office Action cited Perna merely for its alleged teaching of a database storing a plurality of electronic advertisements. However, Perna lacks any suggestion that a processor maps biometric information and receptivity information based on time, that the biometric information received by a database includes an amount of sleep that the client received the night before, and that the processor maps the receptivity information of the following day to a sleep parameter of the night before. Accordingly, Perna fails to cure the deficiencies of Kaliouby.
The Examiner would also like to note that the claims, according to Supplemental amendments filed on 05/23/2022, recite – “wherein the biometric information received by the database includes an amount of sleep that the client received the night before, and wherein the processor maps the receptivity information of the following day to a sleep parameter of the night before; and wherein prior to the database receiving the biometric information and receiving the receptivity information, the processor is configured to: prompt the client to opt-in to receive customized advertising; in response to the client accepting to receive customized advertising, detect the at least one biometric device in proximity to the client electronic device; and receive client input which indicates that the at least one biometric device belongs to or is associated with the client.” The Kaliouby and Perna references do not explicitly disclose the limitations of the invention; specifically detecting biometric devices in proximity to the client in response to the client opting-in to receive customer advertising, wherein the customized advertising is customized according to the client’s sleep pattern which is communicated via a separate database. This uniquely distinct feature alongside the combination of limitations in independent claims 1 13, 19, and 21 render the claims allowable. Thus, claims 1-8, 11-14, 16-21, and 23 overcome the 35 U.S.C. § 103 rejections and are believed to be in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
June 30, 2022